EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Jeffrey Streets (Reg. No. 37,453) on 24 August 2022.
The application has been amended as follows: 
Please amend the following claims:
11. (currently amended) A structure for supporting a structural beam, comprising; 
a concrete footer or pier; 
an anchor bolt having a first end securely embedded within the concrete footer or pier and a second end extending upward from the concrete footer or pier, wherein the second end has threads for coupling with a leveling nut and a top nut; 
a bracket comprising: 
a base plate; 
first and second upstanding plates integrally formed with the base plate and extending perpendicular to the base plate, wherein the first upstanding plate is parallel to the second upstanding plate, wherein a U-channel is formed by an inward-facing surface of the first upstanding plate, an inward-facing surface of the second upstanding plate, and an upward facing surface of the base plate, wherein the U-channel has an open top opposite the upward facing surface of the base plate and first and second open ends, and wherein the U-channel has a uniform width that is sized to receive [[a]] the structural beam supported on the upward facing surface of the base plate and flush between the inward-facing surfaces of the first and second upstanding plates; 
a first gusset plate formed between the base plate and an outward-facing surface of the first upstanding plate, wherein the first gusset plate is perpendicular to both the base plate and the first upstanding plate; and 
a first hole in the base plate outside the U-channel and adjacent the first gusset plate, wherein the second end of the anchor bolt extends through the first hole in the base plate, and wherein the leveling nut is threaded onto the second end of the anchor bolt below the base plate and the top nut is threaded onto the second end of the anchor bolt above the base plate; and 
a block disposed between the concrete footer or pier and the base plate, wherein the block is positioned in contact with the base plate directly under the U-channel.

12. (currently amended) The structure 

13. (currently amended) The structure 

14. (currently amended) The structure substantially all of the weight of the beam with a total thickness that is greater than the first thickness.

15. (currently amended) The structure 
a first pair of holes including a first hole through the first upstanding plate and a second hole through the second upstanding plate, wherein the first and second holes of the first pair of holes are aligned about a centerline that is perpendicular to the first and second upstanding plates, and wherein the first and second holes are positioned to receive first and second ends of a bolt that extends through a first hole in the beam.

16. (currently amended) A building, comprising: 
a concrete structure comprising one or more footer and one or more pier; 
a plurality of anchor bolts extending from the concrete structure, each anchor bolt having a first end securely embedded within the concrete structure and a second end extending upward from the concrete structure, wherein the second end has threads for coupling with a leveling nut and a top nut; 
a plurality of brackets, each bracket coupled to one or more of the anchor bolts; 
a plurality of structural beams, each beam secured by two or more of the brackets; and 
a floor, walls and a roof supported by the plurality of beams; 
wherein each bracket comprises: 
a base plate; 
first and second upstanding plates integrally formed with the base plate and extending perpendicular to the base plate, wherein the first upstanding plate is parallel to the second upstanding plate, wherein a U-channel is formed by an inward-facing surface of the first upstanding plate, an inward-facing surface of the second upstanding plate, and an upward facing surface of the base plate, wherein the U-channel has an open top opposite the upward facing surface of the base plate and first and second open ends, and wherein the U-channel has a uniform width that is sized to receive [[a]] one of the structural beams supported on the upward facing surface of the base plate and flush between the inward-facing surfaces of the first and second upstanding plates; 
a first gusset plate formed between the base plate and an outward-facing surface of the first upstanding plate, wherein the first gusset plate is perpendicular to both the base plate and the first upstanding plate; and 
a first hole in the base plate outside the U-channel and adjacent the first gusset plate, wherein the second end of the anchor bolt extends through the first hole in the base plate, and wherein the leveling nut is threaded onto the second end of the anchor bolt below the base plate and the top nut is threaded onto the second end of the anchor bolt above the base plate; and 
a plurality of blocks, each block disposed between one of the concrete footers or piers and one of the base plates so that the block is positioned in contact with the base plate directly under the U-channel of the base plate.

25. (currently amended) The building of claim 16, wherein each block supports substantially all 

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a structure for supporting a beam/building having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 25 April 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635